STACEY BOSSHARDT
DC Bar No. 458645
PERKINS COIE LLP
700 Thirteenth Street, N.W., Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
SBosshardt@perkinscoie.com

ERIC B. FJELSTAD
JAMES N. LEIK
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
EFjelstad@perkinscoie.com
JLeik@perkinscoie.com

Attorneys for Intervenor-Defendant
Ambler Metals LLC

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

NORTHERN ALASKA
ENVIRONMENTAL CENTER,
et al.,                                               Case No. 3:20-cv-00187-SLG
             Plaintiffs,
        v.
DEBRA HAALAND, et al.,
             Defendants.



            INTERVENOR-DEFENDANT AMBLER METALS’ ANSWER
                   TO SECOND AMENDED COMPLAINT

       Under Rule 8 of the Federal Rules of Civil Procedure, Intervenor-Defendant

Ambler Metals LLC responds as follows to Plaintiffs’ Second Amended Complaint:



 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a




         Case 3:20-cv-00187-SLG Document 49 Filed 04/09/21 Page 1 of 41
                                         GENERAL DENIAL

          Intervenor-Defendant denies any allegations of the Complaint, whether express or

implied, including any allegations reflected in the Complaint’s section headings, that are

not specifically admitted, denied, or qualified herein.

          “COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF”1

          The first paragraph of Plaintiffs’ Complaint characterizes Plaintiffs’ case, to which

no response is required. To the extent a response is deemed required, the allegations are

denied.

                                   “I. NATURE OF THE CASE”

          1.      In response to the allegations contained in this paragraph, Intervenor-

Defendant admits that the southern Brooks Range and Gates of the Arctic National Park

and Preserve provide habitat for numerous fish and wildlife species, provide recreational

opportunities and include a number of rural communities, but denies the remaining

allegations.

          2.      In response to the allegations contained in this paragraph, Intervenor-Defendant

admits that certain permits and authorizations were issued to the Alaska Industrial Development




1
 The numbered paragraphs of this Answer correspond to the numbered paragraphs of Plaintiffs’
Second Amended Complaint. The Complaint’s headings are reproduced in quotation marks
solely for the Court’s convenience; Ambler Metals does not intend them to form any substantive
part of its Answer. To the extent the headings make substantive allegations, Ambler Metals
denies those allegations. Ambler Metals does not waive any defensive theory or agree to or
admit that Plaintiffs’ headings are accurate, appropriate, or substantiated. When a textual
sentence is followed by a citation, the sentence and its accompanying citation are referred to as
one sentence.

    N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
    Case No. 3:20-cv-00187-SLG
    a



                                        - 2 - 49 Filed 04/09/21 Page 2 of 41
            Case 3:20-cv-00187-SLG Document
and Export Authority (AIDEA). The remaining allegations purport to characterize the permits

and authorizations pertaining to the Ambler Road, which speak for themselves and are the best

evidence of their content. Any allegations contrary to their plain language, meaning, and context

are denied.

       3.       The allegations contained in the first and second sentences of this

paragraph purport to characterize AIDEA’s applications, which speak for themselves and

are the best evidence of their content. Any allegations contrary to their plain language,

meaning, and context are denied. In response to the allegations contained in the third

sentence of this paragraph, Intervenor-Defendant admits that the referenced agencies

conducted reviews and issued approvals, and otherwise deny the allegations. The

allegations contained in the fourth sentence of this paragraph call for legal

conclusions, to which no response is required. To the extent a response is deemed

required, Intervenor-Defendant denies the allegations

       4.      The allegations contained in this paragraph characterize Plaintiffs’ case, to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       5.      The allegations contained in this paragraph characterize Plaintiffs’ case, to

which no response is required. To the extent a response is deemed required, the

allegations are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 3 - 49 Filed 04/09/21 Page 3 of 41
         Case 3:20-cv-00187-SLG Document
                            “II. JURISDICTION AND VENUE”

       6.      The allegations contained in this paragraph call for legal conclusions, to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       7.      The allegations in contained in this paragraph call for legal conclusions, to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       8.      The allegations contained in this paragraph call for legal conclusions, to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       9.      The allegations contained in the first sentence of this paragraph call for

legal conclusions, to which no response is required. To the extent a response is deemed

required, the allegations are denied. With respect to the allegations in the second

sentence of this paragraph that “many plaintiffs are . . . primarily located in or maintain

offices in Alaska,” Intervenor-Defendant lacks knowledge and information sufficient to

form an opinion as to the truth of the allegations and therefore denies them.

                                           “III. Parties”

                                             “Plaintiffs”

       10.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 4 - 49 Filed 04/09/21 Page 4 of 41
         Case 3:20-cv-00187-SLG Document
       11.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       12.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       13.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       14.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       15.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       16.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       17.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 5 - 49 Filed 04/09/21 Page 5 of 41
         Case 3:20-cv-00187-SLG Document
       18.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       19.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       20.     Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       21.     Intervenor-Defendant admits the allegations contained in the first sentence

of this paragraph that Plaintiffs participated in the administrative process related to the

Ambler Road. Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the remaining allegations contained in this paragraph, and

therefore denies them.

       22.      Intervenor-Defendant lacks knowledge and information sufficient to form

an opinion as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       23.     The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 6 - 49 Filed 04/09/21 Page 6 of 41
         Case 3:20-cv-00187-SLG Document
       24.     The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       25.     The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       26.     The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

                                           “Defendants”

       27.     Intervenor-Defendant admits the allegations contained in this paragraph.

       28.     Intervenor-Defendant admits the allegations contained in this paragraph.

       29.      In response to the allegations of the first sentence of Paragraph 29, Intervenor-

Defendant admits only that Laura Daniel Davis is the Principal Deputy Assistant Secretary for

Land and Minerals Management (PDAS) and that under DOI's succession order for the Assistant

Secretary for Land and Minerals (ASLM) position, the PDAS is authorized to exercise the non-

exclusive delegated authority of the ASLM when there is a vacancy. Intervenor-Defendant

denies the remainder of the allegations in the first sentence. With respect to the second sentence

of Paragraph 29, Intervenor-Defendant admits the allegations.the allegations.

       30.     Intervenor-Defendant admits the allegations contained in this paragraph.

       31.     Intervenor-Defendant admits the allegations contained in this paragraph.

       32.     Intervenor-Defendant admits the allegations contained in this paragraph.

 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 7 - 49 Filed 04/09/21 Page 7 of 41
         Case 3:20-cv-00187-SLG Document
       33.     Intervenor-Defendant admits the allegations contained in this paragraph but

avers that the Bureau of Land Management is a bureau within the Department of Interior

and not an agency.

       34.     Intervenor-Defendant admits the allegations contained in the first sentence

of this paragraph but avers that the National Park Service is a bureau within the

Department of Interior and not an agency. With respect to the allegations contained in

the second sentence of this paragraph, Intervenor-Defendant admits only that the National

Park Service prepared an Environmental and Economic Analysis used to determine the

route for the Ambler Road through Gates of the Arctic National Preserve; the remainder

of the allegations contained in this sentence call for legal conclusions, to which no

response is required. To the extent a response is deemed required, Intervenor-Defendant

denies the allegations.

       35.     Intervenor-Defendant admits the allegations contained in this paragraph.

       36.     Intervenor-Defendant admits the allegations contained in this paragraph.

                                   “IV. Statement of Facts”

“The Exceptional Values of the Southern Brooks Range and Gates of Arctic Park and
Preserve”

       37.     Intervenor-Defendant admits that the southern Brooks Range and Gates of

the Arctic National Park and Preserve provides habitat to numerous wildlife species and

recreation opportunity, including within federally designated Wilderness. The remaining

allegations contained in this paragraph are too vague and ambiguous to permit

Intervenor-Defendant to frame a response, and are on that basis denied.

 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 8 - 49 Filed 04/09/21 Page 8 of 41
         Case 3:20-cv-00187-SLG Document
       38.     Intervenor-Defendant admits only that Gates of the Arctic National Park

and Preserve is one of a group of contiguous National Park System units in Northwest

Alaska that together contain over 16 million acres managed by the NPS. The remaining

allegations contained in this paragraph are too vague and ambiguous to permit

Intervenor-Defendant to frame a response, and are on that basis denied.

       39.     Intervenor-Defendant admits that people have lived in the Brooks Range

for more than13,000 years, that eleven residential communities are associated with the

Park, and that people conduct subsistence activities within and around the Park. The

remaining allegations of contained in this paragraph are too vague and ambiguous to

permit Intervenor-Defendant to frame a response, and are on that basis denied.

       40.     The allegations contained in the first sentence of this paragraph are too

vague and ambiguous to permit Intervenor-Defendant to frame a response, and are on that

basis denied. Intervenor-Defendant admits the allegations contained in the second and

third sentences of this paragraph.

       41.     Intervenor-Defendant admits that the Gates of the Arctic National Park and

Preserve encompasses approximately eight million contiguous acres, and admits the

allegations contained in the second and third sentences of this paragraph. The remaining

allegations contained in this paragraph are too vague and ambiguous to permit

Intervenor-Defendant to frame a response, and are on that basis denied.

       42.     The allegations contained in the first sentence of this paragraph are too

vague and ambiguous to permit Intervenor-Defendant to frame a response, and are on that


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                     - 9 - 49 Filed 04/09/21 Page 9 of 41
         Case 3:20-cv-00187-SLG Document
basis denied. The remaining allegations contained in this Paragraph purport to

characterize ANILCA, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain language, meaning and context of the statute are

denied.

         43.   The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

         44.   The allegations contained in the first sentence of this paragraph purport to

characterize ANILCA, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain language, meaning and context of the statute are

denied. The remaining allegations contained in this paragraph are too vague or

ambiguous to permit Intervenor-Defendant to frame a response, and are denied on that

basis.

         45. The allegations contained in this paragraph are too vague or ambiguous to

permit Intervenor-Defendant to frame a response, and are denied on that basis.

         46. The allegations contained in this paragraph are too vague or ambiguous to

permit Intervenor-Defendant to frame a response, and are denied on that basis.

         47.   The allegations contained in this paragraph are too vague or ambiguous to

permit Intervenor-Defendant to frame a response, and are denied on that basis.

                            “The Ambler Road Permitting Process”




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                      - 10 -49 Filed 04/09/21 Page 10 of 41
          Case 3:20-cv-00187-SLG Document
       48.     Intervenor-Defendant admits the allegations contained in the first and

second sentences of this paragraph. The allegations contained in the third sentence are

too vague and ambiguous to permit Intervenor-Defendant to frame a response, and are

denied on that basis.

       49.     Intervenor-Defendant admits the allegations contained in this paragraph.

       50.     Intervenor-Defendant admits the allegations contained in the first two

sentences of this paragraph. The allegations contained in the third sentence of this

paragraph purport to characterize statements by AIDEA, which speak for themselves and

are the best evidence of their content. Any allegations contrary to the plain language,

meaning and context of those statements are denied.

       51.     The allegations contained in the first sentence of this paragraph purport to

characterize the AIDEA’s application, a magazine article, and the draft minutes of an

AIDEA Board Meeting, all of which speak for themselves and are the best evidence of

their content. Any allegations contrary to the plain language, meaning and context of the

cited documents are denied.

       52.     Intervenor-Defendant admits the allegations contained in this paragraph.

       53.     Intervenor-Defendant admits the allegations contained in this paragraph.

       54.     The allegations contained in this paragraph purport to characterize

AIDEA’s right-of-way application, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain language, meaning and context of the

application are denied.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 11 -49 Filed 04/09/21 Page 11 of 41
        Case 3:20-cv-00187-SLG Document
       55.     Intervenor-Defendant admits the allegations contained in this paragraph.

       56.     The allegations contained in this paragraph purport to characterize

unidentified resolutions, which speak for themselves and are the best evidence of their

content. Any allegations contrary to the plain language, meaning and context of the

resolutions are denied.

       57.     The allegations contained in this paragraph purport to characterize

statements on a website, which speaks for itself and is the best evidence of its content.

Any allegations contrary to the plain language, meaning and context of the website are

denied.

       58.     Intervenor-Defendant admits the allegations contained in this paragraph.

       59.     The allegations contained in this paragraph purport to characterize

statements by the U.S. Coast Guard in a letter dated January 22, 2016, which speak for

themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of the statements are denied.

       60.     Intervenor-Defendant admits the allegations of the first sentence contained

in this paragraph. With respect to the allegations contained in the second sentence of this

paragraph, Intervenor-Defendant admits only that BLM and the Corps deemed the

application complete, and NPS deemed it sufficient; the allegations contained in the

second sentence are otherwise too vague and ambiguous to permit Intervenor-Defendant

to frame a response, and are denied on that basis. The allegations contained in the third




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                      - 12 -49 Filed 04/09/21 Page 12 of 41
          Case 3:20-cv-00187-SLG Document
sentence of this paragraph call for legal conclusions, to which no response is required. To

the extent a response is deemed required, Intervenor-Defendant denies the allegations.

       61.     The allegations contained in the first and second sentences of this

paragraph purport to characterize a revised permit application submitted by AIDEA on

June 2016, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the document are denied. The

allegations contained in the third sentence of this paragraph are too vague and ambiguous

to permit Intervenor-Defendant to frame a response, and are denied on that basis.

       62.     The allegations contained in this paragraph purport to characterize a revised

permit application submitted by AIDEA on June 2016, which speaks for itself and is the

best evidence of its content. Any allegations contrary to the plain language, meaning and

context of the document are denied.

       63.     Intervenor-Defendant admits that on February 28, 2017, the BLM

published a Notice of Intent to prepare an Environmental Impact Statement in the Federal

Register (82 Federal Register 12119). Intervenor-Defendant admits that on October 24,

2014, the NPS published a Proposed Information Collection relating to the

Environmental and Economic Analysis in the Federal Register (79 Federal Register

63939). The remaining allegations contained in this paragraph are too vague and

ambiguous to permit Intervenor-Defendant to frame a response, and are denied on that

basis. In addition, Intervenor-Defendant lacks knowledge and information sufficient to




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 13 -49 Filed 04/09/21 Page 13 of 41
        Case 3:20-cv-00187-SLG Document
form a belief as to the truth of the allegations contained in this paragraph, and therefore

denies them.

       64.     Intervenor-Defendant admits that the Corps and Coast Guard were

cooperating agencies on the EIS, that the Corps exercises jurisdiction over waters of the

United States and that the Coast Guard exercises review of bridges crossing navigable

waters. The remaining allegations contained in this paragraph constitute legal

conclusions, to which no response is required. To the extent a response is deemed

required, Intervenor-Defendant denies the allegations.

       65.     The allegations contained in this paragraph purport to characterize

AIDEA’s application, which speaks for itself and is the best evidence of its content. Any

allegations contrary to the plain language, meaning and context of that document are

denied.

       66.     The allegations contained in the first and second sentences of this

paragraph purport to characterize AIDEA’s application, which speaks for itself and is the

best evidence of its content. Any allegations contrary to the plain language, meaning and

context of that document are denied. With respect to the allegations contained in the

third sentence of this paragraph, Intervenor-Defendant lacks knowledge and insufficient

to form a belief as to their truth and therefore denies them.

       67.     Intervenor-Defendant admits that BLM and NPS received over 7000

scoping comments. The remaining allegations contained in this paragraph purport to

characterize Plaintiffs’ comments, which speak for themselves and are the best evidence


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                      - 14 -49 Filed 04/09/21 Page 14 of 41
          Case 3:20-cv-00187-SLG Document
of their content. Any allegations contrary to the plain language, meaning and context of

those comments are denied.

       68.     Intervenor-Defendant admits the allegations contained in this paragraph.

       69.     Intervenor-Defendant admits that BLM, the Corps, and NPS received tens of

thousands of public comments on the EIS, the Corps’ Public Notice, and the draft EEA. The

remaining allegations contained in this paragraph purport to characterize Plaintiffs’

comments, which speak for themselves and are the best evidence of their content. Any

allegations contrary to the plain language, meaning and context of those comments are

denied.

       70.     The allegations contained in this paragraph purport to characterize the

Ambler Road Draft Environmental Impact Statement, which speaks for itself and is the

best evidence of its content. Any allegations contrary to the plain language, meaning and

context of that document are denied.

       71.     The allegations contained in this paragraph purport to characterize the

Ambler Road Draft Environmental Impact Statement, which speaks for itself and is the

best evidence of its content. Any allegations contrary to the plain language, meaning and

context of that document are denied.

       72.     The allegations contained in this paragraph purport to characterize and cite

to a comment letter dated October 29, 2019 submitted by various groups, as well as

comments by unidentified members of the public and the U.S. EPA, all of which speak




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                      - 15 -49 Filed 04/09/21 Page 15 of 41
          Case 3:20-cv-00187-SLG Document
for themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of those documents are denied.

       73.     The allegations contained in this paragraph purport to characterize the

Ambler Road Draft Environmental Impact Statement and a comment letter dated October

29, 2019 submitted by various groups, both of which speak for themselves and are the

best evidence of their content. Any allegations contrary to the plain language, meaning

and context of those documents are denied.

       74.     The allegations contained in this paragraph purport to characterize a

comment letter dated October 29, 2019 submitted by various groups and the Ambler

Road Draft Environmental Impact Statement, both of which speak for themselves and are

the best evidence of their content. Any allegations contrary to the plain language,

meaning and context of those documents are denied.

       75.     The allegations contained in this paragraph purport to characterize and cite

to a comment letter dated October 29, 2019 submitted by various groups, which speaks

for itself and is the best evidence of its content. Any allegations contrary to the plain

language, meaning and context of the letter are denied.

       76.     The allegations contained in this paragraph purport to characterize and cite

to a comment letter dated October 29, 2019 submitted by various groups, which speaks

for itself and is the best evidence of its content. Any allegations contrary to the plain

language, meaning and context of the letter are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 16 -49 Filed 04/09/21 Page 16 of 41
        Case 3:20-cv-00187-SLG Document
       77.     The allegations contained in this paragraph purport to characterize and cite

to a comment letter dated October 29, 2019 submitted by various groups and an

attachment thereto, which speak for themselves and are the best evidence of their content.

Any allegations contrary to the plain language, meaning and context of the letter are

denied.

       78.     The allegations contained in this paragraph purport to characterize the

Ambler Road Draft Environmental Impact Statement and a comment letter dated October

29, 2019 submitted by various groups, both of which speak for themselves and are the

best evidence of their content. Any allegations contrary to the plain language, meaning

and context of the cited documents are denied.

       79.     The allegations contained in this paragraph purport to characterize a

comment letter dated October 29, 2019 submitted by various groups and the Ambler

Road Draft Environmental Impact Statement, both of which speak for themselves and are

the best evidence of their content. Any allegations contrary to the plain language,

meaning and context of the cited documents are denied.

       80.     The allegations contained in this paragraph purport to characterize a

comment letter dated October 29, 2019 submitted by various groups and the Ambler

Road Draft Environmental Impact Statement, both of which speak for themselves and are

the best evidence of their content. Any allegations contrary to the plain language,

meaning and context of the cited documents are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                      - 17 -49 Filed 04/09/21 Page 17 of 41
          Case 3:20-cv-00187-SLG Document
       81.     The allegations contained in this paragraph purport to characterize a

comment letter dated October 29, 2019 submitted by various groups and other

unidentified comments, both of which speak for themselves and are the best evidence of

their content. Any allegations contrary to the plain language, meaning and context of the

cited documents are denied.

       82.     The allegations contained in this paragraph purport to characterize an

October 28, 2019 letter from the Corps to AIDEA and the Ambler Road Final

Environmental Impact Statement, both of which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited documents are denied.

       83.     The allegations contained in the first sentence of this paragraph purports to

characterize a federal statute, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain language, meaning and context of the

statute are denied. The allegations in the second sentence of this paragraph call for legal

conclusions to which no response is required. To the extent a response is deemed

required, the allegations are denied.

       84.     The allegations contained in this paragraph purport to characterize a

comment letter from EPA dated October 29, 2019, which speaks for itself and is the best

evidence of its content. Any allegations contrary to the plain language, meaning and

context of the letter are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 18 -49 Filed 04/09/21 Page 18 of 41
        Case 3:20-cv-00187-SLG Document
       85.     The allegations contained in this paragraph purport to characterize a

Memorandum of Agreement between the EPA and the Department of the Army dated

August 11, 1992, and a comment letter from EPA dated October 29, 2019, both of which

speak for themselves and are the best evidence of their content. Any allegations contrary

to the plain language, meaning and context of the cited documents are denied.

       86.      The allegations contained in this paragraph purport to characterize a Notice

of Availability dated March 27, 2020, which speaks for itself and is the best evidence of

its content. Any allegations contrary to the plain language, meaning and context of the

Notice of Availability are denied.

       87.     Intervenor-Defendant denies the allegations contained in this paragraph.

       88.     The allegations contained in the first three sentences of this paragraph

purport to characterize unidentified comments and the Ambler Road Final Environmental

Impact Statement, which speaks for itself and is the best evidence of its content. Any

allegations contrary to the plain language, meaning and context of the cited documents

are denied. Intervenor-Defendant denies the allegations in the fourth sentence of this

paragraph.

       89.     The allegations contained in this paragraph purport to characterize the

Ambler Road Final Environmental Impact Statement, which speaks for itself and is the

best evidence of its content. Any allegations contrary to the plain language, meaning and

context of the FEIS are denied.

       90.     Intervenor-Defendant denies the allegations contained in this paragraph.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 19 -49 Filed 04/09/21 Page 19 of 41
        Case 3:20-cv-00187-SLG Document
       91.     Intervenor-Defendant denies the allegations contained in this paragraph.

       92.     The allegations contained in the first sentence of this paragraph are vague

and speculative, and are denied on that basis. The allegations contained in the second

sentence of this paragraph purport to characterize the Ambler Road Final Environmental

Impact Statement, which speaks for itself and is the best evidence of its content. Any

allegations contrary to the plain language, meaning and context of the FEIS are denied.

       93.     The allegations contained in this paragraph purport to characterize a Joint

Record of Decision (JROD) issued by BLM and the Corps of Engineers, and an EEA and

Record of Decision issued by NPS, on July 24, 2020, all of which speak for themselves

and are the best evidence of their content. Any allegations contrary to the plain

language, meaning and context of the cited documents are denied.

       94.     The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, Intervenor-

Defendant denies the allegations.

       95.     The allegations contained in the first sentence of this paragraph are too

vague and ambiguous to permit Intervenor-Defendant to frame a response, and are denied

on that basis. Intervenor-Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the allegations contained in the second sentence of this paragraph,

and therefore denies them.

       96.     The allegations contained in the first sentence of this paragraph are too

vague and ambiguous to permit Intervenor-Defendant to frame a response, and are denied


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 20 -49 Filed 04/09/21 Page 20 of 41
        Case 3:20-cv-00187-SLG Document
on that basis. To the extent a response is deemed required, the allegations are denied.

The remaining allegations contained in this paragraph purport to characterize a document

submitted by AIDEA on February 20, 2020, which speaks for itself and is the best

evidence of its content. Any allegations contrary to the plain language, meaning and

context of the cited document are denied.

        97.    Intervenor-Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the allegations contained in this paragraph and therefore denies

them.

        98.    The allegations contained in this paragraph purport to characterize the

Ambler Road Joint Record of Decision (JROD), which speaks for itself and is the best

evidence of its content. Any allegations contrary to the plain language, meaning and

context of the JROD are denied.

        99.    The allegations contained in this paragraph purport to characterize the

Ambler Road Joint Record of Decision and the NPS Record of Decisions, which speak

for themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of the cited documents are denied.

        100.   The allegations contained in this paragraph purport to characterize the

Ambler Road Joint Record of Decision, which speaks for itself and is the best evidence of

its content. Any allegations contrary to the plain language, meaning and context of the

JROD are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 21 -49 Filed 04/09/21 Page 21 of 41
        Case 3:20-cv-00187-SLG Document
       101.    The allegations contained in this paragraph purport to characterize the

Ambler Road Joint Record of Decision, which speaks for itself and is the best evidence of

its content. Any allegations contrary to the plain language, meaning and context of the

JROD are denied.

       102.    Intervenor-Defendant admits only that the Corps issued a CWA Section

404 permit for the Ambler Road project on August 24, 2020. The remaining allegations

of this paragraph purport to characterize the Section 404 permit and the JROD, which

speak for themselves and are the best evidence of their contents. Any allegations contrary

to their plain language, meaning, and context are denied.

       103.    Intervenor-Defendant admits only that BLM issued a 50-year right-of-way

permit to AIDEA relating to the Ambler Road project on January 5, 2021. The remaining

allegations of this paragraph purport to characterize the BLM ROW, which speaks for

itself and is the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

       104.    The allegations of this paragraph purport to characterize the BLM ROW,

which speaks for itself and is the best evidence of its contents. Any allegations contrary

to its plain language, meaning, and context are denied.

       105.    Intervenor-Defendant admits only that NPS issued a right-of-way permit to

AIDEA relating to the Ambler Road project on January 5, 2021. The remaining

allegations of this paragraph purport to characterize the NPS ROW, which speaks for




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 22 -49 Filed 04/09/21 Page 22 of 41
        Case 3:20-cv-00187-SLG Document
itself and is the best evidence of its contents. Any allegations contrary to its plain

language, meaning, and context are denied.

                                    “IV. Legal Background”

                     “Alaska National Interest Lands Conservation Act”

       106.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       107.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       108.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       109.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       110.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 23 -49 Filed 04/09/21 Page 23 of 41
        Case 3:20-cv-00187-SLG Document
       111.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       112.    The allegations contained in this paragraph purport to characterize

ANILCA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       113.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

                              “National Environmental Policy Act”

       114.    The allegations contained in this paragraph purport to characterize NEPA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute are denied.

       115.    The allegations contained in this paragraph purport to characterize NEPA

and a published judicial decision, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       116.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 24 -49 Filed 04/09/21 Page 24 of 41
        Case 3:20-cv-00187-SLG Document
of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       117.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       118.    The allegations contained in this paragraph purport to characterize NEPA

and a published judicial decision, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       119.    The allegations contained in this paragraph purport to characterize NEPA

and two published judicial decisions, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       120.    The allegations contained in this paragraph purport to characterize NEPA

and two published judicial decisions, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       121.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 25 -49 Filed 04/09/21 Page 25 of 41
        Case 3:20-cv-00187-SLG Document
of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       122.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       123.    The allegations contained in this paragraph purport to characterize a

published judicial decision and a CEQ guidance document, which speak for themselves

and are the best evidence of their content. Any allegations contrary to the plain language,

meaning and context of the cited authorities are denied.

       124.    The allegations contained in this paragraph purport to characterize NEPA,

its implementing regulations, and a published judicial decision, which speak for

themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of the cited authorities are denied.

       125.    The allegations contained in this paragraph purport to characterize NEPA

regulations promulgated on July 16, 2020, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the regulations are denied.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 26 -49 Filed 04/09/21 Page 26 of 41
        Case 3:20-cv-00187-SLG Document
                                        “Clean Water Act”

       126.    The allegations contained in this paragraph purport to characterize the

CWA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       127. The allegations contained in this paragraph purport to characterize the CWA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute are denied.

       128.    The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       129.    The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       130.    The allegations contained in this paragraph purport to characterize the

CWA’s implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       131.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 27 -49 Filed 04/09/21 Page 27 of 41
        Case 3:20-cv-00187-SLG Document
which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       132.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       133.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       134.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       135.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       136.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 28 -49 Filed 04/09/21 Page 28 of 41
        Case 3:20-cv-00187-SLG Document
which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       137.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       138.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

       139.    The allegations contained in this paragraph purport to characterize

Guidelines promulgated by the EPA and Corps of Engineers that implement the CWA,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of the cited authorities are denied.

                         “Federal Land Policy and Management Act”

       140.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

       141.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 29 -49 Filed 04/09/21 Page 29 of 41
        Case 3:20-cv-00187-SLG Document
       142.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

       143.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

       144.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations contained in this paragraph purport to characterize FLPMA, which speaks for

itself and is the best evidence of its content. Any allegations contrary to the plain

language, meaning and context of the statute is denied.

       145.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

       146.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations in contained in this paragraph purport to characterize FLPMA, which speaks

for itself and is the best evidence of its content. Any allegations contrary to the plain

language, meaning and context of the statute is denied.

       147.    The allegations contained in this paragraph purport to characterize a

regulation implementing FLPMA, which speaks for itself and is the best evidence of its


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 30 -49 Filed 04/09/21 Page 30 of 41
        Case 3:20-cv-00187-SLG Document
content. Any allegations contrary to the plain language, meaning and context of the

regulation is denied.

       148.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

                                 “Administrative Procedure Act”

       149.    The allegations contained in this paragraph purport to characterize the

APA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute is denied.

       150.    The allegations contained in this paragraph purport to characterize the

APA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute is denied.

                                   “CLAIMS FOR RELIEF”

                          “COUNT I: VIOLATION OF ANILCA”

“Count I: Failure by NPS, BLM, the Corps, and the Coast Guard to Comply with

ANILCA Title XI”

       151.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-147.

       152.    The allegations contained in this paragraph call for legal conclusions to

which no response is required.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 31 -49 Filed 04/09/21 Page 31 of 41
        Case 3:20-cv-00187-SLG Document
       153.    The allegations contained in this paragraph purport to characterize

ANILCA, which speaks for itself and is the best evidence of its content. Any allegations

contrary to the plain language, meaning and context of the statute are denied.

       154.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       155.    Intervenor-Defendant admits the allegations contained in this paragraph.

       156.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       157.    Intervenor-Defendant denies the allegations contained in this paragraph.

       158.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       159.    Intervenor-Defendant denies the allegations contained in this paragraph.

       160.    Intervenor-Defendant denies the allegations contained in this paragraph.

       161     Intervenor-Defendant denies the allegations contained in this paragraph.

         “COUNT II: VIOLATION OF NEPA BY BLM AND THE CORPS”

“Count II(A): Failure to Take a Hard Look at Direct, Indirect, and Cumulative
Impacts and Mitigation Measures”

       162.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-161.

 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 32 -49 Filed 04/09/21 Page 32 of 41
        Case 3:20-cv-00187-SLG Document
       163.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       164.    Intervenor-Defendant denies the allegations contained in this paragraph.

       165.    Intervenor-Defendant denies the allegations contained in this paragraph.

       166.    Intervenor-Defendant denies the allegations contained in this paragraph.

       167.    Intervenor-Defendant denies the allegations contained in this paragraph.

       168.    Intervenor-Defendant denies the allegations contained in this paragraph.

       169.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count II(B): Failure to Obtain Sufficient Information Regarding Baseline
Environmental Conditions”

       170.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-169.

       171.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       172.    Intervenor-Defendant denies the allegations contained in this paragraph.

       173.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count II(C): Failure to Consider Connected Actions”



 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 33 -49 Filed 04/09/21 Page 33 of 41
        Case 3:20-cv-00187-SLG Document
       174.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-173.

       175.    The allegations contained in this paragraph purport to characterize NEPA

and its implementing regulations, which speak for themselves and are the best evidence

of their content. Any allegations contrary to the plain language, meaning and context of

the cited authorities are denied.

       176.    Intervenor-Defendant lacks knowledge and information sufficient to form a

belief as to the truth of the allegations contained in the first sentence of this paragraph,

and therefore denies them. The allegations contained in the second sentence of this

paragraph purport to characterize statements by unnamed persons at Trilogy Metals,

which speak for themselves and are the best evidence of their content. Any allegations

contrary to the plain language, meaning and context of those statements are denied.

       177.    The allegations contained in the first two sentences of this paragraph

purport to characterize the EIS and AIDEA’s application for Ambler Road, which speak

for themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of those documents are denied. With respect to the

allegations contained in the third sentence, Intervenor-Defendant lacks knowledge and

information sufficient to form a belief as to the truth of those allegations and therefore

denies them.




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 34 -49 Filed 04/09/21 Page 34 of 41
        Case 3:20-cv-00187-SLG Document
       178.    Intervenor-Defendant admits only that the Corps approved development of

15 gravel mines in its Section 404 Permit. Intervenor-Defendant denies the remaining

allegations of this paragraph.

       179.    The allegations contained in this paragraph purport to characterize the EIS,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the EIS are denied.

       180.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count II(D): Failure to Supplement the EIS”

       181.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-180.

       182.    The allegations contained in this paragraph purport to characterize NEPA,

its implementing regulations, and a published judicial decision, which speak for

themselves and are the best evidence of their content. Any allegations contrary to the

plain language, meaning and context of the cited authorities are denied.

       183.    Intervenor-Defendant denies the allegations contained in the first sentence

of this paragraph. The allegations contained in the second sentence of this paragraph call

for legal conclusions to which no response is required. To the extent a response is

deemed required, Intervenor-Defendant denies the allegations. With respect to the

allegations contained in the third sentence, Intervenor-Defendant admits that AIDEA

submitted information to the Corps after publication of the draft EIS. The remaining

allegations contained in the third sentence purport to characterize the EIS, which speaks


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 35 -49 Filed 04/09/21 Page 35 of 41
        Case 3:20-cv-00187-SLG Document
for itself and is the best evidence of its content. Any allegations contrary to the plain

language, meaning and context of the EIS are denied.

        184.   Intervenor-Defendant denies the allegations contained in this paragraph.

     “COUNT III: VIOLATION OF THE CLEAN WATER ACT BY THE CORPS”

“Count III(A): Insufficient Information to Determine Significant Degradation &
Authorizing an Activity That Will Cause or Contribute to Significant Degradation of
the Waters of the U.S.”

        185.   Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-184.

        186.   The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

        187.   The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

        188.   Intervenor-Defendant denies the allegations contained in this paragraph.

        189.   Intervenor-Defendant denies the allegations contained in the first and fourth

sentences this paragraph. The allegations contained in the second and third sentences of

this paragraph purport to characterize the JROD, which speaks for itself and is the best




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 36 -49 Filed 04/09/21 Page 36 of 41
        Case 3:20-cv-00187-SLG Document
evidence of its content. Any allegations contrary to the plain language, meaning and

context of the JROD are denied.

       190.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count III(B): Failure to Properly Consider Indirect, Secondary, and Cumulative
Effects”

       191.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-190.

       192.    The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       193.    Intervenor-Defendant denies the allegations contained in this paragraph.

       194.    Intervenor-Defendant denies the allegations contained in this paragraph.

       195.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count III(C): Failure to Adequately Analyze and Mitigate Impacts”

       196.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-195.

       197.    The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.



 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 37 -49 Filed 04/09/21 Page 37 of 41
        Case 3:20-cv-00187-SLG Document
       198.    The allegations contained in the first and third sentences of this paragraph

purport to characterize the JROD, which speaks for itself and is the best evidence of its

content. Any allegations contrary to the plain language, meaning and context of the

JROD are denied. The allegations contained in the second and third sentences of this

paragraph also contain legal conclusions to which no response is required. To the extent

a response is deemed required, the allegations are denied.

       199.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count III(D): Failure to Provide for Public Review”

       200.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-199.

       201.    The allegations contained in this paragraph purport to characterize the

CWA and its implementing regulations, which speak for themselves and are the best

evidence of their content. Any allegations contrary to the plain language, meaning and

context of the cited authorities are denied.

       202.    The allegations contained in the second sentence of this paragraph purport

to characterize a February 5, 2020 submission by AIDEA, which speaks for itself and is

the best evidence of its content. Any allegations contrary to the plain language, meaning

and context of that document are denied.

       203.    The allegations contained in this paragraph are too vague and ambiguous to

permit Intervenor-Defendant to frame a response, and are denied on that basis.

       204.    Intervenor-Defendant denies the allegations contained in this paragraph.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 38 -49 Filed 04/09/21 Page 38 of 41
        Case 3:20-cv-00187-SLG Document
                   “COUNT IV: VIOLATION OF FLPMA BY BLM”

“Count IV(A): Failure to Protect the Environment and Public Interest”

       205.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-204.

       206.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute are denied.

       207.    Intervenor-Defendant denies the allegations contained in the first and fourth

sentences of this paragraph. The remaining allegations of this paragraph purport to

characterize the JROD or ROW, which speak for themselves and are the best evidence of

their content. Any allegations contrary to the plain language, meaning and context of the

cited documents are denied.

       208.    Intervenor-Defendant denies the allegations contained in the first sentence

of this paragraph. The allegations contained in the second sentence of this paragraph

purport to quote a published judicial decision, which speaks for itself and is the best

evidence of its content. Any allegations contrary to the plain language, meaning and

context of the decision are denied.

       209.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count IV(B): Failure to Analyze All Impacts Associated with the Right-of-Way
Grant”

       210.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-209.

 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 39 -49 Filed 04/09/21 Page 39 of 41
        Case 3:20-cv-00187-SLG Document
       211.    The allegations contained in this paragraph call for legal conclusions to

which no response is required. To the extent a response is deemed required, the

allegations are denied.

       212.    Intervenor-Defendant denies the allegations contained in this paragraph.

       213.    Intervenor-Defendant denies the allegations contained in this paragraph.

“Count IV(C): Failure to Limit the Scope of the Right-of-Way Grant”

       214.    Intervenor-Defendant incorporates by reference its responses to the

allegations contained in paragraphs 1-213.

       215.    The allegations contained in this paragraph purport to characterize FLPMA,

which speaks for itself and is the best evidence of its content. Any allegations contrary to

the plain language, meaning and context of the statute is denied.

       216.    Intervenor-Defendant denies the allegations contained in this paragraph.

       217.    Intervenor-Defendant denies the allegations contained in this paragraph.

                                  “REQUEST FOR RELIEF”

       The remainder of the First Amended Complaint constitutes Plaintiffs’ request for

relief, to which no response is required. To the extent a response is deemed required,

Intervenor-Defendant denies that Plaintiffs are entitled to the relief requested, or to any

relief whatsoever.

                                            DEFENSES

       Plaintiffs have failed to state a claim as to which relief may be granted with

respect to one or more of their claims.


 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 40 -49 Filed 04/09/21 Page 40 of 41
        Case 3:20-cv-00187-SLG Document
Dated: April 9, 2021                                 PERKINS COIE LLP
                                                     Attorneys for Intervenor-Defendant
                                                     Ambler Metals LLC

                                                     By: s/ Stacey Bosshardt
                                                        Stacey Bosshardt
                                                        DC Bar No. 458645
                                                        SBosshardt@perkinscoie.com
                                                        700 Thirteenth Street, N.W., Suite 800
                                                        Washington, D.C. 20005-3960
                                                        Telephone: 202.654.6200
                                                        Facsimile: 202.654.6211

                                                        Eric B. Fjelstad
                                                        EFjelstad@perkinscoie.com
                                                        James N. Leik
                                                        JLeik@perkinscoie.com
                                                        1029 West Third Avenue, Suite 300
                                                        Anchorage, AK 99501-1981
                                                        Telephone: 907.263.6973
                                                        Facsimile: 907.263.6473



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, a copy of the foregoing was served by

electronic means on all counsel of record by the Court’s DM/ECF system.



Dated: April 9, 2021                                 By: s/ Stacey Bosshardt
                                                        Stacey Bosshardt




 N. Alaska Env’t Ctr., et al. v. Bernhardt, et al.
 Case No. 3:20-cv-00187-SLG
 a



                                    - 41 -49 Filed 04/09/21 Page 41 of 41
        Case 3:20-cv-00187-SLG Document
